     .

~A0245E        (Rev. 9/00) Judgment in a Criminal Case for Organizational Defendants
               Sheet I
                                                                                                                                FILED
                                                                                                                                 FEB 2 o2020
                                         UNITED STATES DISTRICT COURl                                                       Cl.ERK J.$ D15TR;CT COURT
                                                                                                                         SOUTHEP~t5:fl1CT OF CALIFOflNIA
                                             SOUTHERN DISTRICT OF CALIFORNIA                                             BY         _/            DEPUTY

                  UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                       v.                                               (For Organizational Defendants)

                     ACTION TELECOM, INC. (4)
                                                                                                     CASE NUMBER:3:17-CR-00879-JAH

                                                                                         Benjamin J. Cheeks
                                                                                        Defendant Organization's Attorney


•
THE DEFENDANT ORGANIZATION:
0 pleaded guilty to count(s) 12 of the Indictment

D    was found guilty on count( s)
     after a plea of not guilty.
     Accordingly, the defendant organization is adjudged guilty of such count(s), which involve the following offense(s):

                                                                                                                                        Count
      Title & Section                       Nature of Offense                                                                          Number(s)
         18: I 00 I; 18:2 -    False Statements; Aiding and Abetting                                                                       12




         The defendant organization is sentenced as provided in pages 2 through                                 3   of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                                                              -----
D    The defendant organization has been found not guilty on count(s)

0    Count(s)       remaining counts                                         D    is0are dismissed on the motion of the United States.

0    Assessment : $ 400.00
D     Fine ordered waived
         IT IS ORDERED that the defendant organization shall notify the United States Attorney for this district within 30 days of any
change of name, principal business address, or mailing address until all fines, restitution, costs, and special assessments imposed by
this judgment are fully paid. If ordered to pay restitution, the defendant organization shall notify the court and United States Attorney
of any material change in the organization's economic circumstances.


                                                                                       February I 0, 2020
                                                                                        Date of Imposition of Sentence




                                                                                           ON. JOHN A. ROUST
                                                                                            ITED STATES DISTRICT JUDGE




                                                                                                                3: l 7-CR-00879-JAH
   AO 245E      (Rev. 9/00) Judgment in a Criminal Case for Organizational Defendants
                Sheet 2 - Probation
                                                                                                              Judgment-Page   2   of 3
    DEFENDANT ORGANIZATION: ACTION TELECOM, INC. (4)
    CASE NUMBER: 3:17-CR-00879-JAH
                                                                           PROBATION
    The defendant organization is hereby sentenced to probation for a term of:
    3 years

                                                             MANDATORY CONDITION

~ The defendant organization shall not commit another federal, state or local crime.




                 ~ !f this judgment imposes a _fin~ or a restitution obligation, it shall be a condition of probation that the defendant
             orgamzat10n pay any such fine or restitution.




        ~ The defendant organization shall comply with the standard conditions that have been adopted by this court (set forth below).




                                                       STANDARD CONDITIONS OF SUPERVISION

       I) within thirty days from the date of this judgment, the defendant organization shall designate an official of the organization to
          act as the organizations's representative and to be the primary contact with the probation officer;
       2) the defendant organization shall answer truthfully all inquiries by the probation officer and follow the instructions of the
          probation officer;
       3) the defendant organization shall notify the probation officer ten days prior to any change in principal business or mailing
          address;
       4) the defendant organization shall permit a probation officer to visit the organization at any of its operating business sites;
       5) the defendant organization shall notify the probation officer within seventy-two hours of any criminal prosecution, major civil
          litigation, or administrative proceeding against the organization;
       6) the defendant organization shall not dissolve, change its name, or change the name under which it does business unless this
          judgment and all criminal monetary penalties imposed by this court are either fully satisfied or are equally enforceable against
          the defendant's successors or assignees;
       7) the defendant organization shall not waste, nor without permission of the probation officer, sell, assign, or transfer its assets.




                                                                                                    3:17-CR-00879-JAH
       -   ;   ..,.,,,


 AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

   DEFENDANT: ACTION TELECOM, INC. (4)                                                         Judgment - Page 3 of 3
   CASE NUMBER: 3: l 7-CR-00879-JAH

                                                     FINE


  The defendant shall pay a fine in the amount of       $159,175.00              unto the United States of America.




  This sum shall be paid _ _ immediately.
                          X as follows: during probation period Defendant shall pay a rate of $1,500 per month
                                        with interest




The Court has determined that the defendant does have the ability to pay interest. It is ordered that:

           The interest requirement is waived.
  X        The interest is modified as follows: interest accrueq at the prevailing Government rate




                                                                                               3:17-CR-00879-JAH
